Title: To George Washington from Henry Warren, 1 July 1789
From: Warren, Henry
To: Washington, George



Sir
Commonwealth of Massachusetts Plymouth July 1. 1789.

Permit me to offer myself to your Excellency as a candidate for the Naval Office, or as Collector of the Customs for this district of Plymouth & Duxborough.
Although I have not the honour of being personally known to your Excellency, yet you are well acquainted with my father’s merits in the late revolution, which may have some weight in granting to his family some of the honours to be derived from it: & should he have transmitted to his son (which I flatter myself may be the case) some of his patriotism & virtue, I am sure, with you, Sir, it would be an additional consideration.
I can only assure Your Excellency I should feel honoured by an appointment which would give me an opportunity more conspicuously to evince my Zeal for the support of the Constitution, my love for my country, & my assiduity in the service of it. I have the honour to be, Sir with the highest respect Your Excellency’s most obedient servant

Henry Warren

